Citation Nr: 0024313	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-08 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for benefits administered by 
the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel

INTRODUCTION

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (the RO).  
By that decision, the RO determined that the appellant did 
not meet the basic eligibility requirements for entitlement 
to VA benefits because he had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.


REMAND

In a letter dated August 9, 2000, the RO advised the 
appellant that if he wished to appear at a personal hearing 
before a member of the Board, he must submit a request for 
such a hearing within 90 days of the date of the letter.  In 
a signed response dated August 17, 2000, the appellant 
indicated that he wished to attend a personal hearing before 
a member of the Board at the RO.  See 38 C.F.R. § 20.1304 
(1999).  

Because the Board may not proceed with an adjudication of the 
appellant's claim without affording him an opportunity for a 
personal hearing, a remand is required.  See 38 U.S.C.A. 
§ 7107(b) and 38 C.F.R. § 20.700(a) (1999).  Thus, to ensure 
full compliance with due process requirements, this case is 
remanded for the following action:

The RO should schedule the appellant for 
a travel board hearing at the RO in 
Manila, Philippines.  Appropriate 
notification should be given to the 
appellant and his representative, and 
such notification should be documented 
and associated with the appellant's 
claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




